VAN DYKE, P. J.
This is an appeal from the judgment entered upon a jury verdict which found appellant guilty of robbery of the second degree.
Upon appellant’s request for counsel John P. Carson, Esq., member of the bar of Sacramento County, was appointed to represent appellant. Mr. Carson has advised this court that he has reviewed the record herein thoroughly and is of the opinion that this appeal has no merit. Thereafter this court caused appellant to be advised of the foregoing and to be informed if he wished to file a brief in pro. per. he would have 30 days in which to do so. This he has not done. This court has independently reviewed the record and finds no meritorious ground of appeal.  It is uneontradieted that appellant was within two or three blocks of the scene of the crime at the time of its commission. His defense of alibi was substantially contradicted by a number of witnesses. The victim of the robbery who was face to face with the robber *845during most of the time he was being compelled to deliver over the contents of his cash register positively identified appellant as the perpetrator of the crime.
The evidence in the record amply supports the verdict and we find no errors of law.
Accordingly, the judgment appealed from is affirmed.
Sehottky, J., and Warne, J. pro tem.,* concurred.

Assigned by Chairman of Judicial Council.